PER CURIAM.
Gary Wayne Petit, the claimant, challenges a worker’s compensation order in favor of Framing Specialty and Bridgefield Employers, jointly the employer/carrier, which denies, without prejudice, his claim for reimbursement for medical treatment. Because the order of the Judge of Compensation Claims is supported by competent, substantial evidence, we affirm. Cumberland Farms, Inc. v. Manning, 685 So.2d 64 (Fla. 1st DCA 1996). As the parties have stipulated in their mediation agreement, the claimant is entitled to have the employer/carrier pay pursuant to the appropriate fee schedule for the claimant’s medical treatment on March 15, 2002,,,at Ft. Walton Beach Medical Center, upon submission to the carrier of the proper forms for payment, a form UB-92 or its equivalent.
AFFIRMED.
KAHN, BENTON and VAN NORTWICK, JJ., CONCUR.